Citation Nr: 0936472	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lung condition, now claimed as asthma, and if so, whether the 
claim should be granted.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from February 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied 
service connection for asthma, and a left shoulder condition, 
and from an August 2006 rating decision by the Milwaukee RO 
that, in pertinent part, granted service connection for GERD 
with a noncompensable evaluation effective August 2, 2002.

The Board notes that the issue of entitlement to service 
connection for GERD was initially denied in the January 2003 
rating decision, and the Veteran completed a substantive 
appeal to the Board.  Prior to that issue reaching the Board, 
however, service connection was granted in the August 2006 
rating decision.  The Veteran subsequently perfected an 
appeal to the Board as to the initial evaluation granted for 
his GERD.

During the appeals process, the RO granted the Veteran a 10 
percent evaluation for his GERD, effective August 7, 2002.  
This was not a full grant of benefits sought, and the appeal 
continues properly before the Board.

In appealing the initial evaluation for GERD, the Veteran 
requested a travel board hearing before a Veterans Law Judge.  
The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  The transcript of that hearing is a part 
of the record before the Board, and has been considered in 
this decision.

Evidence subsequent to the last adjudication by the RO has 
been submitted by the Veteran.  The Veteran has waived RO 
consideration of this material.

The issues of entitlement to service connection for asthma 
and entitlement to an evaluation in excess of 10 percent for 
GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in January 1995, the RO 
denied a claim for entitlement to service connection for lung 
problems claimed as residuals of asbestos exposure.

2.  Evidence received since the January 1995 rating decision 
regarding the Veteran's lung condition includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a lung 
condition, claimed as asthma.

3.  There is no credible evidence of an in-service shoulder 
injury with chronic symptomatology.  The first available 
evidence of a left shoulder disability is from 2001, years 
after service.  The weight of the evidence supports a finding 
that the Veteran's left shoulder disability is related to age 
and overuse.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for asthma has been received, and the 
Veteran's claim for service connection for asthma is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

2.  Service connection for a left shoulder condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to 
the Veteran's claim for service connection for a lung 
condition, now claimed as asthma, a notice letter provided to 
the Veteran in March 2002 included the criteria for reopening 
the previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided concerning reopening the 
previously-denied claim, as the appellant was informed about 
what evidence is necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.

The Veteran was notified in November 2002 that to establish 
service connection for his left shoulder condition, he would 
have to show evidence of in-service occurrence or aggravation 
of an injury or an event which occurred in service that 
caused an injury, a current disability or persistent or 
recurrent symptoms of a disability, and a nexus between the 
current disability and the in-service injury.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the original notices 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, the Veteran was provided proper notice 
complying with the requirements in Dingess in March 2006.  
Following the March 2006 letter to the Veteran, the claims 
were readjudicated by the RO.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2008).

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all VA outpatient 
treatment records.  The Veteran submitted private treatment 
records addressing his claim.  He has been provided two RO 
hearings, as well as a hearing before the undersigned 
Veterans Law Judge, at which he was able to set forth his 
contentions in support of his claims.  He was provided 
examinations for his left shoulder and asthma in January 
2004.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The claim at issue here was received in June 2001.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the original January 1995 denial of service 
connection for a lung condition claimed as residuals of 
asbestos exposure, the evidence consisted of the Veteran's 
claim, his service treatment records, and a November 1994 VA 
examination report, which included a finding of exposure to 
asbestos without an associated diagnosis.  The January 1995 
rating decision found that "[n]either service medical 
records nor VA examinations disclosed any residual disease or 
disability related to the [V]eteran's history of asbestos 
exposure.  Exposure, in and of itself, is not a pathological 
condition."  

The Veteran did not perfect an appeal from the original 
January 1995 denial.  

Subsequent to the January 1995 denial of his claim, the 
Veteran was diagnosed with asthma.

The Veteran submitted the April 2005 opinion of Dr. R.J.V.B, 
in which the doctor opined that the Veteran's asthmatic 
symptoms were exacerbated by his active duty and involvement 
in the Beirut bombing and its aftermath.

The Board finds that the evidence submitted since the RO's 
January 1995 decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, as new and material evidence has been received, 
the Veteran's claim for service connection for asthma is 
reopened.

As addressed in the remand section below, the Veteran's claim 
for service connection for asthma is remanded for a new 
examination.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).   

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Left Shoulder Condition

The Veteran's entrance examination was negative for any 
problems with regard to his left shoulder.  At the conclusion 
of his service, the Veteran denied painful joints on a 
February 1994 medical questionnaire.  His separation 
examination indicated normal strength and range of motion in 
the upper extremities, and the Veteran did not otherwise 
state that he had an injury or disability of the left 
shoulder.  Notably, the Veteran added a statement to his 
physical examination report reflecting wrist pain and lower 
back pain; there was no mention in the statement concerning 
shoulder pain.

The Veteran was provided a VA joints examination in 1994.  
The Board observes that the Veteran did not complain of a 
left shoulder condition, but specifically stated that he had 
experienced right shoulder discomfort for the previous four 
years, which he attributed to push-ups and pull-ups in the 
military.

Chiropractic records from 2001 and 2004 showed the Veteran 
had treatment for left shoulder pain.  The Veteran informed 
the chiropractor in 2001 that his shoulder pain had been off 
and on for the previous fifteen years.

The Veteran was provided a VA examination in January 2004 for 
his left shoulder condition.  The Veteran informed the 
examiner that he was stationed in Beirut, Lebanon, at the 
time of the 1983 United States Marine Corps headquarters 
bombing, and that he injured his left arm in the blast.  The 
Veteran said he did not seek treatment at the time of the 
injury, but had continued to experience pain since that time.  
After an examination of the left shoulder, the examiner 
diagnosed the Veteran with left shoulder impingement with 
possible tendonitis and rotator cuff injury.  The examiner 
opined that it is less likely than not that the Veteran's 
shoulder disorder was related to a military injury.  The 
examiner stated that the chronic tendonitis "was consistent 
with an overuse type syndrome and certainly could be present 
in a patient [the Veteran's] age under normal 
circumstances."  The examiner noted that there was no 
evidence of treatment for an acute injury at any time during 
service.  

A February 2004 MRI of the left shoulder showed tendonitis 
without a rotator cuff tear.  There were also subchondral 
cysts in the humeral head, which "may relate to a clinical 
impingement syndrome."  There was also evidence which "may 
relate to arthritis which could be degenerative or 
inflammatory."

In a June 2004 statement from the Veteran's wife, she stated 
that he had a jeep accident during service in which he 
injured his left shoulder.  The residuals of the injury 
limited his range of motion and his ability to lift heavy 
items.  

Service connection for the Veteran's left shoulder condition 
is not warranted.  Initially, the Board acknowledges that the 
Veteran has a disability of the left shoulder, based on the 
February 2004 MRI findings of tendonitis.  There is not, 
however, credible evidence of an in-service injury event or 
evidence of a nexus between the Veteran's condition and his 
service.  

There is no evidence of any treatment for the condition 
during service, or for many years thereafter.  The first 
evidence of treatment for the Veteran's left shoulder was 
from 2001.  Prior to this, the Veteran's separation 
examination was negative for any problems with his upper 
extremities.  

Although the Veteran is competent to relate his history of 
pain symptomatology, the Veteran's claims that he experienced 
left shoulder pain during and immediately following service 
are not credible.  The Veteran never complained of left 
shoulder pain during service.  Most notably, although the 
Veteran claimed service connection for a shoulder condition 
upon separation from service, the shoulder disability the 
Veteran claimed was of the right shoulder; the Veteran noted 
pain in his right shoulder for the previous four years, but 
noted no pain whatsoever in his left shoulder.  Based on this 
evidence, statements from the Veteran or his wife years after 
service that he had left shoulder pain during service are not 
credible.

There is no medical opinion linking the Veteran's disability 
to service.  The only medical opinion, in fact, is that the 
Veteran's left shoulder disability is more likely related to 
his age and overuse of the shoulder.  The examiner in January 
2004 opined that it was less likely than not that the 
Veteran's left shoulder condition was related to an in-
service injury.

The weight of the evidence being against the Veteran's claim, 
service connection for a disability of the left shoulder is 
not warranted.




ORDER

As new and material evidence has been received regarding the 
Veteran's claim for service connection for asthma, the claim 
for service connection for a lung condition, claimed as 
asthma, is reopened.

Entitlement to service connection for a left shoulder 
condition is denied.



REMAND

Asthma

The Veteran's claim for service connection for asthma must be 
remanded for a new opinion as to whether his asthma is 
related to service.  The factual background for the Veteran's 
claim is discussed below.

The Veteran's entrance examination was negative for asthma or 
any other lung condition.  In March 1978, the Veteran was 
treated for a cough.  The Veteran also noted a cough on 
medical history forms in February 1977, 1982, 1985, and 1987.  
The Veteran did not indicate that he had asthma on any of 
these reports, and the accompanying examination reports were 
negative for chest or lung problems.  

The Veteran indicated on his January 1994 Dental Health 
Questionnaire, completed in conjunction with his separation 
examination, that he did not have asthma; he also denied 
having a persistent cough.  

The Veteran's separation examination found that his lungs 
were normal.  

He was specifically examined for asbestos exposure in June 
1994.  The Veteran denied having a cough, chest wheezing, 
shortness of breath, or bringing up sputum or phlegm from his 
chest.  He indicated that he had never been told that he had 
any lung problems, and specifically denied having a diagnosis 
of asthma.  X-rays were taken of his chest.  The examination 
report showed that his lung fields were "clear with no 
infiltrates or pleural effusions.  There is no evidence of 
parenchymal or pleural asbestos related disease."  

The Veteran was provided a VA general medical examination in 
November 1994.  At that time, he stated that he had a history 
of asbestos exposure from his time serving on ships and in an 
old hospital.  The examiner cited the Veteran's June 1994 
chest X-rays, and opined that the Veteran had a history of 
asbestos exposure, but no disability.  

A May 2001 unsigned letter from Mercy Clinic East indicated 
that the Veteran had shortness of breath and tightness in his 
chest in June 2000.  He was put on medication, and his 
condition was improved in July 2000.

A June 2001 letter from Col. T.J.G. indicated that the 
Veteran was an active participant in rescue operations of 
wounded and deceased Americans following the October 1983 
suicide bombing of the United States Battalion Headquarters 
building.  During the rescue operations, which lasted 
approximately one week, the Veteran was exposed to smoke from 
burning lithium batteries and other burning materials.

The Veteran was also provided a VA examination in January 
2004.  The Veteran informed the examiner that his breathing 
was not normal prior to the bombing of the Marine barracks in 
Lebanon where he was stationed, but that his breathing became 
significantly worse after that date.  The Veteran attributed 
his condition to the smoke from the bombing.  The examiner 
reviewed pulmonary function tests and found that while the 
results were within normal limits, there was a "very slight 
bronchodilator change" which met the criteria for "very 
mild reversible airway disease or very mild asthma."  The 
examiner opined that based on the lack of observed 
symptomatology in service, it is less likely than not that 
his asthma was related to his military service.  The examiner 
also opined that it was unlikely that the Veteran had a 
delayed onset of asthma.

An April 2005 statement from Dr. R.J.V.B. indicated that the 
Veteran first sought treatment from Dr. R.J.V.B. in 2001.  At 
that time, the Veteran had already been diagnosed with 
asthma.  The examiner noted the Veteran's "multiple 
evaluations . . . of cough" while on active duty.  The 
Veteran informed the doctor that his breathing was not a 
problem prior to the bombing in Beirut.  The examiner opined 
that the Veteran might have had asthma or respiratory 
troubles prior to service, and that the problems were 
exacerbated by his service.

A June 2006 examination report included a diagnosis of 
asthma.  The examiner noted the Veteran's documented in-
service cough, but stated that he could not opine as to 
whether the asthma was related to service without resorting 
to mere speculation.

The Board notes that of the last three examinations of the 
Veteran's condition, the January 2004 VA examiner found that 
his condition was not likely related to service, the April 
2005 private examiner found that his condition was aggravated 
by service, and the June 2006 examiner could not reach a 
conclusion.  

On remand, the examiner should fully examine the Veteran, and 
determine the current symptomatology of his asthma, or lung 
problems.  Thereafter, the examiner should review the 
Veteran's claims file, as well as this remand, and provide an 
opinion as to whether it is at least as likely as not that 
any diagnosed asthma or lung problems were caused by service, 
were aggravated by service, or began during service.  
Specifically, the examiner should comment on the April 2005 
examiner's findings, indicating whether the examiner's 
opinion is supported by the record.

GERD

The Veteran's claim for an increased evaluation for his GERD 
must be remanded to obtain records and for a new examination.  
The history of the Veteran's GERD is related below.

A December 2002 examination noted that some foods aggravated 
the Veteran's GERD, but that Nexium provided relief for his 
symptomatology.  When the Nexium was not sufficient, such as 
when the Veteran ate late at night, he would also have to 
take Maalox.

The Veteran's GERD condition was examined in January 2004.  
The Veteran informed the examiner that he had recently gained 
weight.  He vomited approximately two to three times per 
week, which was often preceded by nausea.  The Veteran also 
had occasional diarrhea and constipation.  The Veteran was 
taking Nexium, which, according to the Veteran, "improve[d] 
his symptoms dramatically."  The Veteran said that his 
symptoms were well-controlled, with only occasional burning 
in the lower chest region.  

At his December 2005 RO hearing, the Veteran testified that 
he had difficulty sleeping because of his reflux.

The Veteran was examined again in June 2006 for GERD.  At the 
time of the examination, the Veteran was taking Nexium, but 
he had "no GERD related symptoms."

In the Veteran's January 2007 notice of disagreement, he 
stated that he had "break through episodes during the night 
on a regular basis."  In the morning, his throat would be 
irritated and he would have reflux in his throat and mouth. 

The Veteran was again examined in April 2007 for his GERD 
symptomatology.  The Veteran stated that he had dysphagia for 
liquids and solids.  When he ate solids, he had to drink 
liquids to prevent epigastric or abdominal pain.  He had 
reflux and regurgitation on a daily basis.  The Veteran had 
nausea and vomiting at least once a week.  The Veteran denied 
substernal pain, hematemesis, and melena.  The Veteran had 
not been hospitalized for this condition, and he did not have 
esophageal trauma.  His daily activities were limited in that 
he could not eat much.  On physical examination, the Veteran 
had no weight gain or weight loss.  There were no signs of 
anemia.  

At an August 2007 RO hearing, the Veteran testified that he 
had a burning sensation in his mouth.  When lying down, the 
Veteran would frequently vomit.  The Veteran had to drink 
liquid to assist in swallowing.

The Veteran submitted a private medical report dated 
September 4, 2007, which showed severe reflux, abdominal 
pain, and constipation, as well as nausea and heartburn.  The 
private doctor diagnosed severe reflux disease, noting that 
the Veteran was at high risk for Barrett's esophagus.  The 
doctor did not address all of the criteria VA uses to 
evaluate GERD.

In a September 2007 statement, the Veteran said that his 
other health problems were making his GERD worse.  

Progress reports from December 2007 indicate that the Veteran 
complained that his GERD symptoms had worsened since 
completing therapy for H. pylori bacteria.

An April 2008 progress report noted that the Veteran felt 
well, and that his dyspepsia was resolved.

The Veteran described much worse symptomatology at his June 
2009 hearing.  He said he had trouble swallowing, and had 
heartburn.  He had chest pains, sore throat, vomiting which 
was occasionally bloody, regurgitation, bowel pains, 
constipation, diarrhea, and weight fluctuation.  Most of his 
food had to be in liquid form.  

Initially, the Board notes that a June 15, 2009 VA progress 
report notes that an EGD was to be scheduled to evaluate the 
Veteran's condition.  Any outstanding records of pertinent 
medical treatment should be obtained and added to the record.

A new examination is warranted to address the Veteran's GERD 
symptomatology.  On remand, the RO should schedule the 
Veteran for an examination.  The examiner should review the 
Veteran's claims file, as well as this remand.  The examiner 
should then determine the Veteran's current GERD-related 
symptomatology, to include whether he experiences recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation, 
arm and shoulder pain, vomiting, material weight loss, 
hematemesis or melena with moderate anemia, or any other 
severe impairments to his health.  

Then, after considering the Veteran's claims file and medical 
history, the examiner should describe the Veteran's 
symptomatology since August 2002.  The examiner should 
specifically address dates at which there is a noticeable 
worsening of the Veteran's condition, as can be determined by 
the records.

Accordingly, the case is REMANDED for the following action:

1.  The examiner should schedule the 
Veteran for an examination for his 
complaints of asthma, or lung problems.  
The examiner should review the Veteran's 
claims file, as well as this remand, and 
indicate in his or her report that an 
appropriate review was completed.  The 
examiner should fully examine the Veteran, 
and describe the current symptomatology 
related to his asthma, or lung problems.  
Thereafter, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed asthma or 
lung problems were caused by service, were 
aggravated by service, or began during 
service.  Specifically, the Board requests 
that the examiner comment on the April 
2005 examiner's findings, indicating 
whether the examiner's opinion is 
supported by the record.  The examiner 
should provide a full and complete 
rationale for all opinions expressed.

2.  The RO should obtain all VA records of 
medical treatment for the Veteran's GERD 
and associate the records with the claims 
folder, to specifically include the 
results of the EGD ordered on June 15, 
2009.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the relevant records, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

3.  The RO should schedule the Veteran for 
an examination.  The examiner should 
review the Veteran's claims file, as well 
as this remand, and indicate in his or her 
report that an appropriate review was 
completed.  The examiner should report on 
all of the Veteran's GERD-related 
symptomatology, to include whether he 
experiences recurrent epigastric distress 
with dysphagia, pyrosis, regurgitation, 
arm and shoulder pain, vomiting, material 
weight loss, hematemesis or melena with 
moderate anemia, or any other severe 
impairments to his health.  The examiner 
should then describe the Veteran's 
symptomatology since August 2002, 
specifically noting dates at which there 
is a noticeable worsening of the Veteran's 
condition, as can be determined by the 
records.  The examiner should provide a 
full and complete rationale for all 
opinions expressed.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


